Exhibit 10.4

ORIGINATOR REMOVAL AGREEMENT AND FACILITY AMENDMENT

This ORIGINATOR REMOVAL AGREEMENT (this “Agreement”), dated as of September 15,
2016, is entered into by and among the following parties:

 

  i. ASHLAND, INC., a Kentucky corporation (“Ashland”);

 

  ii. ASHLAND SPECIALTY INGREDIENTS G.P., a Delaware general partnership
(“Ashland Specialty Ingredients”);

 

  iii. VALVOLINE LLC, a Delaware limited liability company (“Valvoline”);

 

  iv. CVG CAPITAL III LLC, a Delaware limited liability company (the “SPV”);

 

  v. ATLANTIC ASSET SECURITIZATION LLC, a Delaware limited liability company
(“Atlantic”), as a Conduit Investor and an Uncommitted Investor;

 

  vi. LIBERTY STREET FUNDING LLC, a Delaware limited liability company (“Liberty
Street”), as a Conduit Investor and an Uncommitted Investor;

 

  vii. THE BANK OF NOVA SCOTIA (“BNS”), as Agent, a Letter of Credit Issuer, a
Committed Investor, a Managing Agent and an Administrator; and

 

  viii. CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“CACIB”), as a Letter of
Credit Issuer, a Committed Investor and a Managing Agent.

Capitalized terms used (including as used above) but not otherwise defined
herein have the respective meanings assigned thereto in the TAA (as defined
below) or, if not defined therein, in the Sale Agreement (as defined below).

RECITALS

1. Ashland, Ashland Specialty Ingredients, Valvoline and the SPV, have entered
into that certain Sale Agreement, dated as of August 31, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Sale Agreement”).

2. The parties hereto have entered into that certain Transfer and Administration
Agreement, dated as of August 31, 2012 (as amended, supplemented or otherwise
modified from time to time, the “TAA”).

3. On or after the date hereof, in connection with a corporate restructuring,
Valvoline shall cease to be an Affiliate of Ashland (such transaction, the
“Subject Transaction”). Valvoline is herein referred to as the “Subject
Originator”.

4. In connection with the Subject Transaction and on the terms and subject to
the conditions set forth herein, the parties hereto desire to remove the Subject
Originator as a party to the Sale Agreement and the TAA as Originator thereunder
and to enter into the other agreements hereinafter set forth.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Removal of Subject Originator. Effective as of the date hereof, the
Subject Originator shall cease to be a party to the Sale Agreement and the TAA
as an Originator thereunder; it being understood and agreed that, immediately
prior to giving effect to the foregoing removal of the Subject Originator as a
party to the Sale Agreement and the TAA, Ashland shall, pursuant to Section 3
below, assume all of the Subject Originator’s duties, obligations and
liabilities under the Sale Agreement, the TAA and the other Transaction
Documents. After giving effect to such removal and such assumption, the Subject
Originator shall have no further rights, duties or obligations under the Sale
Agreement, the TAA or any other Transaction Document. After giving effect to
this Agreement, Ashland and Ashland Specialty Ingredients shall be the sole
Originators remaining party to the Sale Agreement and the TAA.

SECTION 2. Payment in Full of the Subject Originator’s Deferred Purchase Price
and other Subordinated Obligations. The Subject Originator represents and
warrants to the other parties hereto that (a) it remains the sole holder and
beneficiary of all Subordinated Obligations (including the right to receive its
Deferred Purchase Price) acquired under the Sale Agreement and (b) it has not
sold, pledged, assigned, or otherwise transferred any Subordinated Obligation
(including the right to receive its Deferred Purchase Price) or any interest
therein. The Subject Originator acknowledges and agrees that all the SPV’s
obligations (including, without limitation, any Subordinated Obligations and any
obligation to pay any Deferred Purchase Price) to the Subject Originator (and
its successors and assigns) under the Transaction Documents and otherwise have
been finally and fully paid and performed. The Subject Originator (or any
successor or assignee thereof) shall not have any further right to receive
payment or performance of any Subordinated Obligation (including any right to
receive any Deferred Purchase Price).

SECTION 3. No Letters of Credit Issued for the Account of the Subject
Originator. The Subject Originator, Ashland, Ashland Specialty Ingredients and
the SPV represents and warrants to the other parties hereto that no currently
outstanding Letters of Credit have been issued for the account of the Subject
Originator (or its designees) pursuant to the TAA and Section 3.1(c) of the Sale
Agreement.

SECTION 4. Delegation and Assumption of Subject Originator’s
Obligations. Effective immediately prior to the removal of the Subject
Originator as a party to the Sale Agreement and the TAA pursuant to Section 1
above, the Subject Originator hereby delegates and assigns to Ashland, and
Ashland hereby assumes, all the Subject Originator’s duties, obligations and
liabilities under the Sale Agreement, the TAA and the other Transaction
Documents.

SECTION 5. Sale of Subject Originator’s Receivables and Blocked Accounts. For
purposes of facilitating the Subject Transactions, the Subject Originator
desires to purchase from the SPV, and the SPV desires to sell to the Subject
Originator, each of the outstanding Receivables previously sold by the Subject
Originator to the SPV under the Sale Agreement,

 

2



--------------------------------------------------------------------------------

which Receivables are identified in the electronic data file delivered to the
Agent and the Managing Agents by Ashland in connection with this Agreement (such
Receivables with respect to the Subject Originator, the “Subject Receivables”)
and the Blocked Accounts listed in Schedule 1 hereto (such Blocked Accounts with
respect to the Subject Originator, the “Subject Blocked Accounts”).

5.1 Transfer by Agent and Investors. To facilitate the foregoing sale, effective
as of the date hereof, the Agent (on behalf of the Investors) hereby sells,
assigns and transfers to the SPV, and the SPV hereby purchases and accepts all
the Agent’s and the Investors’ right, title and interest (including any security
interest) in and to each of the Subject Receivables, all Related Security with
respect thereto and each Subject Blocked Account; excluding, for the avoidance
of doubt, any Collections received with respect to the foregoing prior to the
date hereof.

5.2 Transfer by SPV. On the date hereof, the SPV hereby sells, assigns and
transfers to the Subject Originator, and the Subject Originator hereby purchases
and accepts all the SPV’s right, title and interest in and to each of the
Subject Receivables, all Related Assets with respect thereto and the Subject
Blocked Accounts; excluding, for the avoidance of doubt, any Collections
received with respect to the foregoing prior to the date hereof. As
consideration for the foregoing sale by the SPV, all the SPV’s obligations to
the Subject Originator are extinguished and paid in full pursuant to Section 2
above, and the Subject Originator shall pay to the SPV the additional purchase
price therefor previously agreed to between the Subject Originator and the SPV,
which consideration the Subject Originator and the SPV hereby agree represents
fair value for the assets transferred pursuant to this Section 5.2 and which
shall be deemed to be the Repurchase Price as defined in the Sale Agreement.

5.3 Authorization to Terminate Financing Statements, Etc. The SPV, the Agent,
the Investors, the Managing Agents and the Administrators hereby authorize the
Subject Originator (or its designee), at the Subject Originator’s sole expense,
to record and file UCC-3 termination statements and to otherwise cause the
termination of each UCC-1 financing statement naming the Subject Originator as
debtor or seller filed in connection with the transactions contemplated by the
Sale Agreement and the TAA and covering the assets described in Sections 5.1 and
5.2 above. Additionally, BNS and the SPV shall amend the applicable Blocked
Account Agreements to remove the Subject Blocked Accounts by entering into
amendments with the applicable Blocked Account Banks. For the avoidance of
doubt, all Blocked Account Agreements shall remain in full force and effect with
respect to any Blocked Accounts that are not Subject Blocked Accounts.

5.4 No Recourse, Representation or Warranty. The sales, assignments and
transfers by the Agent, the Investors and the SPV made pursuant to Sections 5.1
and 5.2 above are made without recourse to, or representation or warranty by,
any Person except as expressly set forth herein.

SECTION 6. Consents. Each of the parties hereto agrees and consents to the
transactions set forth in Sections 1 through 5 above.

 

3



--------------------------------------------------------------------------------

SECTION 7. Representations and Warranties. Each of Ashland, Ashland Specialty
Ingredients, Valvoline and the SPV, as to itself, hereby represents and warrants
to each of the other parties hereto as follows:

(a) after giving effect to this Agreement and the transactions contemplated
hereby, no Termination Event or Potential Termination Event shall exist;

(b) the representations and warranties of such Person set forth in the
Transaction Documents to which it is a party (as amended hereby) are true and
correct as of the date hereof (except to the extent such representations and
warranties relate solely to an earlier date and then as of such earlier date);
and

(c) this Agreement constitutes the legal, valid and binding obligations of such
Person enforceable against such Person in accordance with their respective
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and to the effect of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

SECTION 8. No Proceedings. Notwithstanding the removal of the Subject Originator
as a party to the Sale Agreement, the TAA and the other Transaction Documents
hereby, the Subject Originator covenants and agrees, for the benefit of the
remaining parties to the Sale Agreement and the TAA, that it shall not institute
against the SPV, or join any other Person in instituting against the SPV, any
proceeding of a type referred to in the TAA’s definition of Event of Bankruptcy
until one (1) year and one (1) day after the Final Payment Date. This Section 8
shall survive the transactions contemplated hereby and any termination of this
Agreement.

SECTION 9. Pro Forma Master Servicer Report. On or prior to the date hereof, the
Master Servicer shall deliver to the SPV, the Agent and each Managing Agent a
pro forma Master Servicer Report as of August 30, 2016 setting forth the
characteristics of the Receivables, excluding the Subject Originator and the
Receivables originated thereby.

SECTION 10. Conditions to Effectiveness. This Agreement shall become effective
as of the date hereof upon receipt by the Agent of:

(a) counterparts to this Agreement duly executed by each of the parties hereto;
and

(b) the pro forma Master Servicer Report described in Section 9 above.

SECTION 11. Effect of Agreement; Ratification. Except as specifically amended
hereby, the Transaction Documents are hereby ratified and confirmed in all
respects, and all of their provisions shall remain in full force and
effect. This Agreement shall not be deemed to expressly or impliedly waive,
amend, or supplement any provision of any Transaction Document other than as
specifically set forth herein.

SECTION 12. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be

 

4



--------------------------------------------------------------------------------

deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 13. Governing Law. This Agreement shall be deemed to be a contract made
under and governed by the internal laws of the State of New York without giving
effect to any conflicts of laws principles that would apply the substantive laws
of any other jurisdiction.

SECTION 14. Section Headings. The various headings of this Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or the Purchase Documents or any provision hereof or thereof.

SECTION 15. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

[Signature pages follow.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ASHLAND INC. By:  

/s/ J. William Heitman

Name:   J. William Heitman Title:   Vice President ASHLAND SPECIALTY INGREDIENTS
G.P. By:  

/s/ Jennifer I. Henkel

Name:   Jennifer I. Henkel Title:   Assistant Secretary VALVOLINE LLC By:  

/s/ Laura I. Pentova

Name:   Laura I. Pentova Title:   Secretary

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



--------------------------------------------------------------------------------

CVG CAPITAL III LLC By:  

/s/ Asad P. Lodhi

Name:   Asad P. Lodhi Title:   President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Investor and an Uncommitted
Investor By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC, as a Conduit Investor and an Uncommitted Investor
By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Agent, a Letter of Credit Issuer, a Committed
Investor, a Managing Agent and an Administrator By:  

/s/ Diane Emanuel

Name:   Diane Emanuel Title:   Managing Director

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Committed Investor, a
Managing Agent and an Administrator By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director

 